DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (PGPUN 20150054994) in view of Son (PGPUB 20180180851).

Regarding claim 1, Tsai discloses an imaging optical system comprising six lens elements, the six lens elements being, in order from an object side to an image side, a first lens element, 5a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element, and 
wherein the first lens element has positive refractive power (Table 3), and at least one lens element of the imaging optical system has at least one aspheric surface having at least one inflection point (260, [0101] and Table 3); 
wherein an axial distance between the image-side surface of the sixth lens element and an image surface is BL, an axial distance between the fifth lens 15element and the sixth lens element is T56, an axial distance between the object-side surface of the first lens element and the image surface is TL, a focal length of the imaging optical system is f, a focal length of the first lens element is f1, a focal length of the third lens element is f3, a focal length of the fourth lens element is f4, a focal length of the sixth lens element is f6, a refractive index of the 20fifth lens element is N5, a curvature radius of the image-side surface of the second lens element is R4, half of a maximum field of view of the imaging optical system is HFOV, and the following conditions are satisfied (Table 3):
BL/T56 < 1.04 (BL = .652 and T56 = .678 gives 0.96);
6.70 < TL/BL (TL = 6.305 gives 9.6);
|f/f3|+|f/f4| < 0.75 (f = 4.42, f3 = -19.72 and f4 = 9.39 gives 0.69);
|f1/f6| < 1.70 (f1 = 3.92 and f6 = -2.8 gives 1.4);
1.00 < N5 < 1.60 (N5 = 1.544);
f/|R4| < 1.60 (R4 = 3.458 gives 1.28); and
35.0 [deg.] < HFOV (HFOV = 39.8).
Tsai does not disclose wherein the fourth lens is concave on an image side.
However, Son teaches a similar lens system comprising a power distribution of +, -, +, -, +, - (Table 1), a fourth lens having a concave image side ([0059]), and satisfying the following conditions:
|f/f3|+|f/f4| < 0.75 (Table 1);
|f1/f6| < 1.70 (Table 1);
1.00 < N5 < 1.60 (Fig. 7);
f/|R4| < 1.60 (Table 1 and Fig. 7); and 
35.0 [deg.] < HFOV (Table 1).


Regarding claim 2, modified Tsai discloses wherein the axial distance between the image-side surface of the sixth lens element and the image surface is 10BL, the axial distance between the fifth lens element and the sixth lens element is T56, the axial distance between the object-side surface of the first lens element and the image surface is TL, a maximum image height of the imaging optical system is ImgH, and the following conditions are satisfied (Note that once a variable is defined in an independent claim it is not necessary to define it again in a depending claim as doing so could lead to clarity issues if they definitions are not identical):
0.2 < BL/T56 < 1.00 (BL = .652 and T56 = .678 gives 0.96);
7.00 < TL/BL < 30.0 (TL = 6.305 gives 9.6); and
0.50 < TL/ImgH < 1.45 (Table 4 of Tsai discloses 1.45 and Table 1 if Son teaches TTL = 4.82 and ImgH = 7.256 giving 0.66).

Regarding claim 3, modified Tsai discloses wherein the focal length of the imaging optical system is f, the focal length of the third lens element is f3, the focal 20length of the fourth lens element is f4, the curvature radius of the image-side surface of the second lens element is R4, half of the maximum field of view of the imaging optical system is HFOV, and the following conditions are satisfied:
|f/f3|+|f/f4| < 0.70 (f = 4.42, f3 = -19.72 and f4 = 9.39 gives 0.69);
f/|R4| < 1.50 (R4 = 3.458 gives 1.28); and
35.0 [deg.] < HFOV < 45.0 [deg.] (HFOV = 39.8).

Regarding claim 4, modified Tsai discloses wherein the focal length of the first 5lens element is f1, the focal length of the sixth lens element is f6, and the following condition is satisfied:
1.10 < f1/|f6| < 1.70 (Table 3 where f1 = 3.92 and f6 = -2.80 giving 1.4).


0.50 < T23/CT2 < 3.00 (Table 3 of Tsai where T23 = .479 and CT2 = .230 giving 2.08); and
0.4 <T23/CT3 < 1.15 (Fig. 7 of Son where T23 = .220 and CT3 = .381 giving 0.58).

Regarding claim 6, modified Tsai discloses wherein the axial distance between the fifth lens element and the sixth lens element is T56, a central thickness of the sixth lens element is CT6, an Abbe number of the fifth lens element is V5, a curvature radius of the object-side surface of the fifth lens element 20is R9, a curvature radius of the image-side surface of the fifth lens element is R10, and the following conditions are satisfied:
0.80 <T56/CT6 < 4.0 (Table 3 of Tsai where T56 = .690 and CT6 = .400 giving 1.73);
53.0 < V5 < 60.0 (Table 3 of Tsai where V5 is 55.9).
Modified Tsai does not disclose satisfying the expression: |R9/R10| <1.25.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to |R9/R10| <1.25, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art as of the effective filing date of the invention would have been motivated to adjust the ratio of curvature for each face of the fifth lens in order to limit image aberrations resulting in higher image quality.



Regarding claim 8, modified Tsai discloses wherein the fifth lens element has positive refractive power (Table 3), the object-side surface of the fifth lens element is convex in a paraxial region thereof (See image 1 below of the aspheric lens shape of the fifth lens taught by Son), the sixth lens element has negative refractive power (Table 3), the object-side surface of the sixth lens element is concave in a paraxial region thereof, the object-side surface of the sixth lens element is aspheric and has at 15least one inflection point (Table 3), the object-side surface of the sixth lens element has at least one critical point in an off-axis region thereof (260, [0101] and Table 3), a curvature radius of the object-side surface of the sixth lens element is R11, a curvature radius of the image-side surface of the sixth lens element is R12, and the following condition is satisfied:
-1.00 < R11/|R12| < 0 (Table 3 of Tsai where R11 = -2.951 and R12 is 3.178 giving -0.921).



    PNG
    media_image1.png
    991
    1474
    media_image1.png
    Greyscale

Image 1. This is a plot of the fifth lens disclosed by Son. Son states that the object side paraxial region is concave. In general, compared to the peripheral edges of the lens, this is true. However, at the center of the lens Son teaches an inflection point such that the center of the lens is convex towards the object side. This was plotted using the aspheric lens equation disclosed by Son ([0040] and Fig. 8).


Regarding claim 9, modified Tsai discloses an image capturing unit, comprising: 
the imaging optical system of claim 1 (Abst.); and 
an image sensor disposed on the image surface of the imaging optical system (290).

Regarding claim 11, modified Tsai discloses An electronic device, comprising:  
the image capturing unit of claim 9 (Abst.).


wherein at least one lens element of the imaging optical system has at least one aspheric surface having at least one inflection point (Table 3), an axial distance between 20the image-side surface of the sixth lens element and an image surface is BL, an axial distance between the fifth lens element and the sixth lens element is T56, an axial distance between the object-side surface of the first lens element and the image surface is TL, a focal length of the imaging optical system is f, a focal length 90/98of the first lens element is f1, a focal length of the third lens element is f3, a focal length of the fourth lens element is f4, a focal length of the sixth lens element is f6, an Abbe number of the second lens element is V2, and the following conditions are satisfied:
BL/T56 < 1.04 (BL = .652 and T56 = .678 gives 0.96);
6.70 < TL/BL (TL = 6.305 gives 9.6);
|f/f3|+|f/f4| < 0.75 (f = 4.42, f3 = -19.72 and f4 = 9.39 gives 0.69);
|f1/f6| < 1.70 (f1 = 3.92 and f6 = -2.8 gives 1.4).
Tsai does not disclose wherein 10.0 < V2 < 20.5.
However, Son teaches a similar lens system comprising a power distribution of +, -, +, -, +, - (Table 1), a fourth lens having a concave image side ([0059]), and satisfying the following conditions:
|f/f3|+|f/f4| < 0.75 (Table 1);
|f1/f6| < 1.70 (Table 1);
wherein 10.0 < V2 < 20.5 (Table 1).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Tsai and Son such that the abbe number of the second lens was within the ratio above motivated by reducing the cost of the device.


7.00 < TL/BL < 30.0 (TL = 6.305 gives 9.6); and
35.0 [deg.] < HFOV < 45.0 [deg.] (HFOV = 39.8).

Regarding claim 14, modified Tsai discloses wherein an axial distance between the second lens element and the third lens element is T23, a central thickness of the second lens element is CT2, a central thickness of the third lens element is CT3, and the following conditions are satisfied:
0.50 < T23/CT2 < 3.00 (Table 3 of Tsai where T23 = .479 and CT2 = .230 giving 2.08); and
0.4 <T23/CT3 < 1.15 (Fig. 7 of Son where T23 = .220 and CT3 = .381 giving 0.58).

Regarding claim 15, modified Tsai discloses wherein the Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an 5Abbe number of the fourth lens element is V4, a refractive index of the second lens element is N2, and the following conditions are satisfied:
5.0 V2/N2 < 12.5 (Fig. 7 of Son);
10.0 < V3 < 60.0 (Table 3 of Tsai); and 
10.0 < V4 < 60.0 (Table 3 of Tsai).

Regarding claim 16, modified Tsai discloses wherein the axial distance between the object-side surface of the first lens element and the image surface is TL, the focal length of the imaging optical system is f, an f-number of the imaging optical system is Fno, and the following conditions are satisfied:
1.0 [mm] < TL < 7.0 [mm] (Table 3);
0.80 < TL/f < 1.50 (Table 3); and
1.20 < Fno < 2.40 (Table 3).



5.50 < ImgH/BL (Table 3 and [0104]).
Modified Tsai does not explicitly disclose 2.5 <Y62/Y11 < 4.0; and 2.0 < Y62/Y41 < 3.5.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 2.5 <Y62/Y11 < 4.0 and 2.0 < Y62/Y41 < 3.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art as of the effective filing date of the invention would have been motivated to adjust radius of the image-side of the sixth lens such that the conditional expressions above were satisfied motivated by reducing image aberrations. 


Regarding claim 18, modified Tsai discloses wherein the first lens element has positive refractive power (Table 3), the object-side surface of the first lens element is convex in a paraxial region thereof, the second lens element has negative 10refractive power (Table 3), the image-side surface of the second lens element is concave in a paraxial region thereof (Table 3), the fifth lens element has positive refractive 

Regarding claim 19, modified Tsai discloses wherein the sixth lens element has negative refractive power (Table 3), the object-side surface of the sixth lens element is aspheric and has at least one inflection point (Tables 3 and 4), and the object-side surface of the 20sixth lens element has at least one critical point in an off-axis region thereof (Tables 3 and 4); wherein a maximum effective radius of the object-side surface of the sixth lens element is Y61, a displacement in parallel with an optical axis from an axial vertex of the object-side surface of the sixth lens element to a maximum effective 93/98radius position of the object-side surface of the sixth lens element is SAG61.
Tsai does not explicitly disclose satisfying -4.5 < Y61/SAG61 < -2.0.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to -4.5 < Y61/SAG61 < -2.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art as of the effective filing date of the invention would have been motivated to adjust the object-side surface of the sixth lens to satisfy the expression above motivated by improving image quality for particular utilities.



wherein the fifth lens element has positive refractive power (Table 3), the image-side surface of the sixth lens element is concave in a paraxial region thereof (Table 3 and Fig. 3), and at least one lens element of the imaging optical system has at least one aspheric surface having at least one inflection point (260, [0101] and Table 3);  
15wherein an axial distance between the image-side surface of the sixth lens element and an image surface is BL, an axial distance between the second lens element and the third lens element is T23, an axial distance between the fifth lens element and the sixth lens element is T56, an axial distance between the object-side surface of the first lens element and the image surface is TL, a focal 20length of the imaging optical system is f, a focal length of the first lens element is f1, a focal length of the third lens element is f3, a focal length of the fourth lens element is f4, a focal length of the sixth lens element is f6, an Abbe number of the sixth lens element is V6, a central thickness of the third lens element is CT3, a 94/98maximum image height of the imaging optical system is ImgH, and the following conditions are satisfied:
BL/T56 < 1.04 (BL = .652 and T56 = .678 gives 0.96);
6.70 < TL/BL (TL = 6.305 gives 9.6);
|f/f3|+|f/f4| < 1.00 (f = 4.42, f3 = -19.72 and f4 = 9.39 gives 0.69);
.90 < |f1/f6| < 1.70 (f1 = 3.92 and f6 = -2.8 gives 1.4);
35.0 < V6 < 65.0 (V6 is 55.7); and
0.50 < T23/CT2 < 3.00 (Table 3 of Tsai where T23 = .479 and CT2 = .230 giving 2.08).
Tsai does not disclose wherein 0.50 < TL/ImgH < 1.35.
However, Son teaches a similar lens system comprising a power distribution of +, -, +, -, +, - (Table 1), a fourth lens having a concave image side ([0059]), and satisfying the following conditions:
|f/f3|+|f/f4| < 1.00 (Table 1);
.90 < |f1/f6| < 1.70 (Table 1);

0.50 < TL/ImgH < 1.35 (Table 1).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Tsai and Son such TL/ImgH was within the range above motivated by reducing the size of the device. 

Regarding claim 21, modified Tsai discloses wherein the axial distance between the object-side surface of the first lens element and the image surface is TL, the axial distance between the image-side surface of the sixth lens element and the image surface is BL, the focal length of the first lens element is f1, the focal 15length of the sixth lens element is f6, the Abbe number of the sixth lens element is V6, and the following conditions are satisfied:
7.00 < TL/BL < 30.0 (TL = 6.305 gives 9.6);
1.10 < |f1/f6| < 1.70 (f1 = 3.92 and f6 = -2.8 gives 1.4);
50.0 < V6 < 60.0 (Table 3).

Regarding claim 22, modified Tsai discloses wherein the focal length of the imaging optical system is f, the focal length of the third lens element is f3, the focal length of the fourth lens element is f4, the axial distance between the second lens 95/98element and the third lens element is T23, the central thickness of the third lens element is CT3, and the following conditions are satisfied:
|f/f3|+|f/f4| < 0.75 (f = 4.42, f3 = -19.72 and f4 = 9.39 gives 0.69)
0.4 <T23/CT3 < 1.15 (Fig. 7 of Son where T23 = .220 and CT3 = .381 giving 0.58).

Regarding claim 23, modified Tsai discloses wherein the axial distance between the second lens element and the third lens element is T23, a central thickness of the second lens element is CT2, an f-number of the imaging optical system is Fno, and the following conditions are satisfied:
0.50 < T23/CT2 < 3.00 (Table 3 of Tsai where T23 = .479 and CT2 = .230 giving 2.08); and
1.20 < Fno < 2.40 (Table 1 of Son gives 1.79).


|f2/f3| < 0.50 (Table 1 where f2 = -7.936 and f3 = 17.404 giving 0.46).

Regarding claim 25, modified Tsai discloses further comprising an aperture stop, wherein an axial distance between the aperture stop and the image surface is 20SL, the axial distance between the object-side surface of the first lens element and the image surface is TL, the focal length of the imaging optical system is f, a minimum value among absolute values of focal lengths of each lens element of the imaging optical system is If|min, and the following conditions are satisfied:
0.70 < SL/TL < 1.10 (Table 1 of Son); and
1.20 < f/|f|min < 1.60 (Table 3 of Tsai where f6 is |2.80|).

Regarding claim 26, modified Tsai discloses wherein the first lens element has positive refractive power (Table 3), the object-side surface of the first lens element is convex in a paraxial region thereof, the second lens element has negative refractive power (Table 3), the image-side surface of the second lens element is concave in a paraxial region thereof (Table 3), the fifth lens element has positive refractive power (Table 3), the object-side surface of the fifth lens element is convex in a paraxial region thereof (See Image 1 above of Son), at least one lens element of the imaging optical system has at least one lens surface having at least one inflection point and having at least one 10critical point in an off-axis region thereof (260, [0101] and Table 3).

Regarding claim 27, modified Tsai discloses wherein the sixth lens element has negative refractive power (Table 3), the image-side surface of the sixth lens element is aspheric and has at least one inflection point (260, [0101] and Tables 3 and 4), and the image-side surface of the 15sixth lens element has at least one critical point in an off-axis region thereof (260, [0101] and Tables 3 and 4); wherein a displacement in parallel with an optical axis from an axial vertex of the image-side surface of the sixth lens element to a maximum effective radius position of the image-side surface of the sixth lens element is 
Modified Tsai does not explicitly disclose satisfying SAG62/BL < -1.0. 
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to SAG62/BL < -1.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art as of the effective filing date of the invention would have been motivated to adjust the shape of the sixth lens or the axial length of the image system between the sixth lens and image surface to satisfy the expression above motivated by reducing the size of the device.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Son and further in view of Okumura (PGPUB 20060051085).

Regarding claim 10, modified Tsai does not explicitly disclose further comprising a barrel, 5wherein the imaging optical system is disposed in the barrel, the barrel has an object-side opening having a circular structure, and an image side of the barrel has a rectangular structure.
However, Okumura teaches a lens system comprising a barrel ([0052]), wherein the imaging optical system is disposed in the barrel (Fig. 1), the barrel has an object-side opening having a circular structure (Fig. 1B), and an image side of the barrel has a rectangular structure ([0053]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872